Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-15-2009

Pub Citizen Health v. OSHA
Precedential or Non-Precedential: Precedential

Docket No. 06-1818




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Pub Citizen Health v. OSHA" (2009). 2009 Decisions. Paper 1273.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1273


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                     PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
              _____________

             Nos. 06-1818 and 06-2604
                  _____________

PUBLIC CITIZEN HEALTH RESEARCH GROUP;
 THE UNITED STEEL, PAPER AND FORESTRY,
RUBBER, MANUFACTURING, ENERGY, ALLIED
   INDUSTRIAL AND SERVICE WORKERS
         INTERNATIONAL UNION,
                       Petitioners in No. 06-1818
                    v.

 UNITED STATES DEPARTMENT OF LABOR,
      OCCUPATIONAL SAFETY AND
       HEALTH ADMINISTRATION,
                     Respondent

  Aerospace Industries Association of America, Inc.,
           Portland Cement Association**,
        Surface Finishing Industry Council*,
  Color Pigments Manufacturers Association, Inc.,
      National Association of Manufacturers
     and Specialty Industry of North America,
                              Intervenors

   (*Dismissed - See Court's Order dated 12/13/06)
  (**Dismissed - See Court's Order dated 06/26/07)
                 _____________

        EDISON ELECTRIC INSTITUTE,
                       Petitioner in No. 06-2604
                    v.

      OCCUPATIONAL SAFETY AND
       HEALTH ADMINISTRATION,
 UNITED STATES DEPARTMENT OF LABOR,
                     Respondent

 Aerospace Industries Association of America, Inc.,
          Portland Cement Association**,
       Surface Finishing Industry Council*,
 Color Pigments Manufacturers Association, Inc.,
     National Association of Manufacturers
    and Specialty Industry of North America,
                             Intervenors

  (*Dismissed - See Court's Order dated 12/13/06)
 (**Dismissed - See Court's Order dated 06/26/07)




Appeals from the United States Department of Labor
  Occupational Safety & Health Administration
          (Agency No. OSHA-1: H054A)




                        2
                Argued November 21, 2008

             Before: SCIRICA, Chief Judge,
                RENDELL, Circuit Judge,
        and O’CONNOR, Retired Associate Justice,
                  U.S. Supreme Court*




             ORDER AMENDING OPINION




RENDELL, Circuit Judge.

        It is hereby ORDERED that the Precedential Opinion
filed in the within matter on February 23, 2009, is AMENDED
as follows:




__________________

    * Honorable Sandra Day O ’Connor, retired Associate
      Justice of the United States Supreme Court, sitting by
      designation.



                             3
        On page 41, at the end of the first partial paragraph,
insert the following sentence:

             In its brief, OSHA concedes that the
             number for aerospace painting in the final
             rule inc lude d c erta in una f fec te d
             operations, and that the correct number is
             approximately 4,000 workers.

       On page 41, in the second full paragraph, delete the
following sentence:

             HRG offers no explanation to justify its
             lower figure for aerospace painters, and
             does not explain why it did not include
             workers engaged in enclosed space
             welding.

                           BY THE COURT:


                           /s/ Marjorie O. Rendell
                           ___________________________
                            Circuit Judge

Dated: May 15, 2009




                              4